AO 245B (Rev, 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT                                                        OCT O4 2019
                                                                District of Montana                        C'b~ 1,1.S District Court
                                                                          )                                   ' net Of Montana
              UNITED STATES OF AMERICA                                    )    JUDGMENT IN A CRIMINAL CNf9PJ Falis
                                   v.                                     )
                                                                          )
                 LOTHAR KONRAD KRAUTH                                          Case Number: CR 18-99-GF-BMM-01
                                                                          )
                                                                          )    USMNumber: 17411-046
                                                                          )
                                                                          )     Anthony R. Gallagher
                                                                          )    Defendant's Attorney
THE DEFENDANT:
liZI pleaded guilty to count(s)         1 of the Indictment

D pleaded nolo contendcrc to count(s)
  which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
 18 u.s.c. § 2252(a)(2), (b)(1)     Receipt of Child Pornography                                              10/9/2018                    1




       The defendant is sentenced as provided in pages 2 through          _ _:._7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                               Dis       Dare dismissed on the motion of the United States.
               -------------
         It is ordered that the defendant must notify the United States attorney forthis district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs~ and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.




                                                                                                                                       •




                                                                          Brian Morris, United States District Judge
                                                                         Name and Title of Judge


                                                                          10/3/2019
                                                                         Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                      Judgment -   Page   -~2~_   of   7
 DEFENDANT: LOTHAR KONRAD KRAUTH
 CASE NUMBER: CR 18-99-GF-BMM-01

                                                                IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  5 years




     !i1" The court makes the following recommendations to the Bureau of Prisons:

             Rochester, MN Federal Medical Facility if eligible.




     D The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at        _________ D a.m.                           D p.m.       on

            D as notified by the United States Marshal.

    ~ The defendant shall surrender for setvice of sentence at the institution designated by the Bureau of Prisons;
            D before 2 p.m. on
            I!'!   as notified by the United States Marshal.

            D      as notified by the Probation or Pretrial Services Office.



                                                                       RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                              to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                         with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL



                                                                               By-----~==========-----
                                                                                      DEPUTY UNITED STATES MARSHAL
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                                Judgment-Page _ _ _ of
DEFENDANT: LOTHAR KONRAD KRAUTH
CASE NUMBER: CR 18-99-GF-BMM-01
                                                         SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     5 years.




                                                     MANDATORY CONDITIONS

1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.      D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.      ~ You must cooperate in the collection of DNA as directed by the probation officer.          (check if applicable)

6.      [!l°   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
               directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
               reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.      D You must participate in an approved program for domestic violence.        (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                                 Judgment-Page _ _ _ _ _ of _ _ _.,__ __
DEFENDANT: LOTHAR KONRAD KRAUTH
CASE NUMBER: CR 18-99-GF-BMM-01

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
        release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
        frame.
2.      After initially reporting to the probation office) you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.      You must not knowingly leave the federal judicial district where you arc authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware ofa change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
l 0.   You must not ovm, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement 'With a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at www.uscourts.gov.


Defendant's Signature                                                                                     Date _ _ _ _ _ _ _ _ _ _ __
 AO 245B(Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3D - Supervised Release
                                                                                                   Judgment-Page _ _ _ of
DEFENDANT: LOTHAR KONRAD KRAUTH
CASE NUMBER: CR 18-99-GF-BMM-01

                                        SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall not be allowed to do the following without prior written approval of United States Probation: knowingly reside
in the home, residence, or be in the company of any child under the age of 18, with the exception of his own children; go to or loiter
within 100 yards of school yards, parks, playgrounds, arcades, or other places primarily used by children under the age of 18.

2. The defendant shall not possess camera phones or electronic devices that could be used for covert photography without the prior
written approval of the United States Probation Office.

3. The defendant shall submit his person, and any property, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030
(e)(1 )), other electronic communications or data storage devices or media, to which the defendant has access, to a search at a
reasonable time and a reasonable manner, with or without a warrant, by the United States Probation Office, or by any law
enforcement officers upon the express direction of the United States Probation Office, with reasonable suspicion concerning a
violation of a condition of supervision or unlawful conduct by the defendant. Failure to submit to search may be grounds for
revocation. The defendant shall warn any other occupants, adults, and minors that the premises may be subject to searches
pursuant to this condition. The defendant shall allow seizure of suspected contraband for further examination.

4. You may own or possess only one device that has access to online services as approved by the probation office. If that device is
not a phone, you may also possess one mobile phone that has no online capability or camera. You must obtain the approval of the
probation office prior to using any device. You must not own, possess, or use any additional devices, whether or not the device has
access to online services, without the prior written approval of the probation office. You shall not own, possess, or use more than
one data storage device or media, without the prior written approval of the probation office. Your approved devices must be capable
of being monitored and compatible with monitoring hardware, software, or other technology approved by the probation officer. You
must allow the probation officer to make unannounced examinations of all devices, hardware, software, which may include the
retrieval and copying of all data from your computer, phone, tablet, or data storage device or media. You must allow the probation
office to install software to restrict or monitor your devices access. You must pay part or all of the cost of monitoring, as directed by
the probation office. You must not use any computer, phone, tablet, data storage device or media, to access sexually explicit
materials as defined in these conditions nor to contact minors or gather information about a minor. You must not possess encryption
or steganography software. You must provide records of all passwords, internet service, and user identifications (both past and
present) to the probation office and immediately report changes. Immediately means within 6 hours. You must sign releases to
allow the probation office to access phone, wireless, internet, and utility records.

5. All employment must be approved in advance in writing by the United States Probation Office. The defendant shall consent to
third-party disclosure to any employer or potential employer.

6. The defendant shall enter and successfully complete a sex offender treatment program. The defendant is to enter a program
designated by, and until released by, the United States Probation Office. The defendant is to pay all or part of the costs of treatment
as directed by United States Probation Office.

7. The defendant shall submit to not more than six polygraph examinations per year as directed by United States Probation to
assist in treatment, planning, and case monitoring. The defendant maintains the Fifth Amendment rights during polygraph
examinations and may refuse to answer any incriminating questions. The defendant is to pay all or part of the cost of the
examinations as directed by United States Probation Office.

8. The defendant shall not knowingly acquire, possess, or view any materials depicting sexually explicit conduct as defined in 18
U.S.C. § 2256(2)(A), if the materials, taken as a whole, are primarily designed to arouse sexual desire, unless otherwise approved
by the supervising probation officer in conjunction with defendant's sex offender treatment provider. This condition applies to written
stories, visual, auditory, telephonic, or electronic media, computer programs or services, and any visual depiction as defined in
18 U.S.C. § 2256(5). The defendant shall not knowingly patronize any place where sexually explicit material or entertainment is the
primary item of sale, such as adult bookstores, clubs, or internet sites, unless otherwise approved by the supervising probation
officer in conjunction with defendant's sex offender treatment provider. The defendant shall not utilize 900 or adult telephone
numbers or any other sex-related numbers, or online chat rooms that are devoted to the discussion or exchange of sexually explicit
materials as defined above.

9. IT IS ORDERED that the defendant shall pay restitution of$ $9,000 within 90 days of release from custody, or as otherwise
directed by United States Probation. Payment shall be made to the Clerk, United States District Court, Missouri River Courthouse,
125 Central Avenue West, Suite 110, Great Falls, MT 59404 and shall be disbursed to: Jessy ($3,000), Andy ($3,000), and Jenny
($3,000).
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties

                                                                                                          Judgment- Page   -~6~_ of _ ___,_?_ __
 DEFENDANT: LOTHAR KONRAD KRAUTH
 CASE NUMBER: CR 18-99-GF-BMM-01
                                               CRIMINAL MONET ARY PENAL TIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                 JVT A Assessment*              Fine                          Restitution
 TOTALS              $ 100.00                   $ 5,000.00                     $ WAIVED                      $ 9,000.00



 D     The determination of restitution is deferred until _ _ _ _ . An Amended Judgment in a Criminal Case (AO 245C) will be entered
       after such determination.

 ~ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
       before the United States is paid.

Name of Payee                                                       Total Loss**             Restitution Ordered             Priority or Percentage
    Marsh Law Firm PLLC         Attn: Jenny                                                                $3,000.00
    PO Box 4668 #65135 New York, NY 10163-4668

    "Marsh Law Firm PLLC in trust for Jenny"



    Marsh Law Firm PLLC         Attn: Andy                                                                 $3,000.00
    548 Market St. #65135, San Francisco, CA 94104-5401

    "Marsh Law Firm PLLC in trust for Andy"



    Deborah A. Bianco, P.S.                                                                                $3,000.00
 14535 Bellevue-Redmond Road, Ste 201, BeUevue, WA 98007

 "Deborah A. Bianco, in trust for Jessy"


TOTALS                               $         0.00                          s. _ _ _ _ _ _9.:_,o_o-'-o.-'-o_o
                                         --------


D       Restitution amount ordered pursuant to plea agreement $

D       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restini.tion or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

0      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the         0 fine   O    restitution.
       D    the interest requirement for the      D     fine    •   restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,
** Findings forthe total amount oflosses are required under Chapters I09A, 110, 1 IOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 6 --· Schedule of Pa)1Jlents

                                                                                                          Judgment- Page    _7__ of            7
DEFENDANT: LOTHAR KONRAD KRAUTH
CASE NUMBER: CR 18-99-GF-BMM-01

                                                           SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    •     Lump sum payment of$                               due immediately, balance due

            D    not later than                                    , or
            D    in accordance with        D C,        D D,    D    E,or     D F below; or
B     D     Payment to begin immediately (may be combined with             DC,        D D, or      D F below); or

C     D     Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ - - ~ - - ~ ~ over a period of
                           (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _______ over a period of
                          (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D Payment during the term of supervised release will commence within       - ~ ~ - - (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     Ill   Special instructions regarding the payment of criminal monetary penalties:

            Special assessment shall be immediately due and payable. While incarcerated, criminal monetary penalty
            payments are due during imprisonment at the rate of not less than $25 per quarter, and payment shall be through
            the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary payments shall be made to
            the Clerk, United States District Court, Missouri River Courthouse, 125 Central Avenue West, Suite 110, Great
            Falls, MT 59404, .. Assessment/Restitution Lothar Konrad Krauth ...
Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

0    The defendant shall forfeit the defendant's interest in the following property to the United States:
      Think Centre computer tower, model C9U (serial number MJLDLBD); nine external hard drives; six thumb drives; two
      digital cameras; 210 DVDs and CDs; and 30 VCR tapes.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
